Name: Commission Regulation (EEC) No 1498/91 of 3 June 1991 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  political geography;  international trade
 Date Published: nan

 No L 140/20 Official Journal of the European Communities 4. 6 . 91 COMMISSION REGULATION (EEC) No 1498/91 of 3 June 1991 reimposing the levying of customs duties applicable to third countries on certain products originating in Yugoslavia whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ('), and in particular Protocol No 1 thereof ; Having regard to Article 1 of Council Regulation (EEC) No 3412/90 of 19 November 1990 establishing ceilings and Community supervision for imports of certain products originating in Yugoslavia (2) ; Whereas the abovementioned Protocol No 1 and Article 15 of the Cooperation Agreement provide that the products listed in the Annex are imported exempt of Customs duty into the Community, suject to the ceilings shown, above which the Customs duties applicable to Third Countries may be reestablished ; Whereas imports into the Community of those products, originating in Yugoslavia, have reached those ceilings ; Article 1 From 7 June to 31 December 1991 , the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Yugoslavia . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 June 1991 . For the Commission Christiane SCRIVENER Member of the Commission ANNEX Order No CN code / Description of goods Ceiling(tonnes) 01.0010 3102 Mineral or chemical fertilizers, nitrogenous : 3102 10 10   Urea containing than 45 % by weight of nitrogen on the dry anhydrous \ product 4 091 (') OJ No L 41 , 14 . 2. 1983, p. 2. 0 OJ No L 335, 30. 11 . 1990, p. 1 .